Citation Nr: 9917159	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disorder now characterized as chronic low back strain with 
disc herniation, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active military service from September 1976 
to September 1979 and from March 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

Service connection is also in effect for residuals, 
meniscectomy of the left knee, rated as 20 percent disabling; 
residuals, left ankle injury, chip fracture, rated as 20 
percent disabling; and headaches, rated as 10 percent 
disabling.

In January 1997, the Board remanded the case for additional 
development.  At that time, the Board noted that in addition 
to the issue of entitlement to an evaluation in excess of 20 
percent for fibromyositis of the low back then on appeal, the 
veteran had collaterally re-opened an inextricably 
intertwined issue of secondary service connection for 
degenerative disc disease of the lumbar spine.  This theory 
had been the basis for granting service connection for 
chronic fibromyositis of the lumbar spine in 1988 as 
secondary to the veteran's left knee meniscectomy residuals.  
At that time secondary service connection for degenerative 
disc disease of the lumbar spine had also been denied from 
which the veteran did not timely appeal.  

In a subsequent rating action, the RO acknowledged that the 
low back disorder previously service-connected only as 
fibromyositis of the lumbar spine, and rated under Diagnostic 
Codes 5021-5292, was now more appropriately described as 
chronic low back strain with herniated disc.  The RO 
accordingly assigned a 40 percent rating for the overall low 
back disorder from February 2, 1994 under Diagnostic Code 
5293.

FINDING OF FACT

Chronic low back strain with herniated disc pathology is no 
more than severe with recurring attacks and intermittent 
relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic low back strain with disc herniation are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

While numerous decisions and opinions have been rendered in 
this context with specific regard to given, identified joint-
impacted disabilities, the issue has also been raised with 
regard to back disabilities, more specifically the 
applicability of the concept of considering pain in the 
evaluation, when rating an intervertebral disc syndrome.

In that regard, a recent VA Office of General Counsel 
Precedent Opinion is to the effect that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with the injury to the sciatic nerve may cause 
limitation of motion of the pertinent portion of the spine.  
Therefore, pursuant to Johnson v. Brown, op. cit., 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  





When a veteran has received less than the maximum under Code 
5293 based upon symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45 even though the 
rating corresponds to a maximum rating assignable under 
another Code pertaining to limitation of motion.  

Furthermore, the Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45 and/or 4.71a may be inadequate to compensate 
for the average impairment of earning capacity due thereto, 
regardless of the fact that a veteran may have a maximum 
schedular rating under a Code based on limitation of motion.  
VAOPGCPREC 36-97.

The General Counsel specifically stated that since 38 C.F.R. 
§ 4.45(f) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities...it 
also states that the cervical, dorsal, and lumbar vertebrae 
are considered groups of minor joints, and, in particular, 
the "lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  

The Opinion also noted that Diagnostic Code 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to intervertebral 
disc syndrome in terms of "symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc." 





[The Opinion cited Dorland's Illustrated Medical Dictionary 
1493, 1132 (28th ed. 1994), which defines "sciatic" as 
"pertaining to or located near the sciatic nerve or vein," 
and "neuropathy" as a "functional disturbance or 
pathological change in the peripheral nervous system."  The 
clinical features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot.  
The Opinion quoted numerous medical authorities with regard 
to the peripheral nervous system, and noted that in addition, 
"sciatica, which refers to pain radiating along the course of 
the sciatic nerve, most often down the buttock and posterior 
aspect of the leg to below the knee, may result in motor 
deficits".  

The Opinion also noted that in evaluating a veteran's 
disability under DC 5293 based upon symptomatology which 
includes limitation of motion, the rating schedule indicates 
that consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, notwithstanding the maximum rating available under a 
different diagnostic code.  It also noted that 38 C.F.R. 
§ 4.14 , states that the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  See 
also VAOPGCPREC 23-97, para. 3.

It was also indicated that the same symptomatology for a 
particular condition should not be evaluated under more than 
one diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  An example was given where a veteran could not be 
rated under DC 5293 for intervertebral disc syndrome based 
upon limitation of motion, and also be rated under, for 
example, DC 5292, because to do so would constitute 
evaluation of an identical manifestation of the same 
disability under two different diagnoses.  However, in 
keeping with 38 C.F.R. § 4.7, the disability could be rated 
under the diagnostic code which produces the higher rating, 
if that diagnostic code better reflects the extent of the 
veteran's disability.  

It also addressed the applicability of 38 C.F.R. 
§ 3.321(b)(1)when a veteran receives less than the maximum 
rating under DC 5293, even though that rating is the maximum 
schedular rating under a related diagnostic code based upon 
limitation of motion.  

Congress, in authorizing VA to establish a rating schedule, 
authorized consideration in rating decisions of factors 
affecting the individual, where necessary to reflect the true 
measure of disability.  VAOPGCPREC 75-91, para. 5.  Under 38 
C.F.R. 3.321(b)(1), the "governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards."  

The General Counsel held that "Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, [pursuant to Johnson case], 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  



Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent evaluation when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a noncompensable rating is warranted when postoperative 
cured; a 10 percent rating is assignable when mild; a 20 
percent rating is assignable when moderate with recurring 
attacks; a 40 percent rating is assignable when severe with 
recurring attacks and intermittent relief; and a 60 percent 
rating is assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A 60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a; Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

Rating shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Extensive prior orthopedic assessments and outpatient reports 
are in the file for comparative purposes.

When examined by VA in  December 1991, the veteran reported a 
history of back pain for the past year to the extent that he 
could not sleep or stay in one position.  


On examination, forwarding bending was to 80 degrees; lateral 
bending to left and right was 20 degrees, extension was 15 
degrees.  Straight leg raising was negative sitting and in a 
supine position.  There was some tenderness along the 
paraspinalis muscles but no neurological abnormalities.  X-
rays showed no particular anomalies.  Diagnosis was chronic 
low back pain with fibromyositis, limited motion.

A private physician's report dated in April 1992 showed some 
complaints of mild limitation of lateral bending and slightly 
painful simulated rotation.  Forward flexion was limited.  X-
rays showed possible mild narrowing at L-5/S-1.  Given the 
findings of minimal if any objective signs of degenerative 
disc disease, the diagnosis was fibromyositis of the lumbar 
spine.

VA outpatient reports show that the veteran was seen for 
complaints of low back pain with some signs of radiating of 
pain, spasm and stenosis.  A magnetic resonance imaging (MRI) 
in June 1993 show a bulge without herniation at L-3/L-4, a 
bulge with associated disc herniation at L-4/L-5, and a mild 
bulge with posterior herniation at L-5/S-1.

On VA examination in June 1997, the veteran gave a history of 
insidious onset of back pain which increased in the early 
1990's.  He reported having seen a private physician and that 
an MRI at that time had shown various disc bulges.  The 
veteran said he had declined the suggested surgery.  He was 
now reporting daily pain which flared up once or twice a 
month when he became more active.  He said the lumbar spine 
fatigued easily and he would become weak.  The veteran also 
reported having pain that would shoot down both his buttocks 
into the back of his legs to both feet.  He said his back 
pain was worse than his leg pain.  Current medications 
included Naprosyn, Tylenol #3 and Amitriptyline.  


On examination, the veteran had mild loss of the lumbar 
lordosis.  Flexion was 80 degrees; extension was 30 degrees; 
lateral bending was 25-30 degrees bilaterally, and rotation 
was to 30 degrees, bilaterally.  The examiner noted mildly 
increased pain with motion, particularly with lumbar spine 
flexion.  There was minimal tenderness to palpation of the 
paralumbar musculature or the bony spinous processes.  
Straight leg signs were negative.  Strength was not 
diminished but he said he became fatigued with movements.  
Gait was grossly normal.  

X-rays showed very mild L-5/S-1 disc space narrowing, without 
change from prior studies.  The examiner opined that the 
veteran's left knee disability had in fact caused or 
contributed to his low back problems.  The physician further 
opined that the veteran's overall low back disability 
impairment was from mild to moderate.  The examiner noted 
that there appeared to be some flare-ups of pain, and that 
the objective findings including X-rays, MRI's, etc. 
supported the findings of back pain and complaints of leg 
pain.  Pain was also visibly manifest on lumbar spine 
movement.  It was felt that he could perform average 
employment in a rather sedentary environment.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his chronic 
low back disability with disc pathology is well grounded.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
269 (1992).  The veteran's assertions concerning the severity 
of his low back disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

It is clear that in the early 1990's, the veteran's low back 
disability began to deteriorate.  X-rays early in that period 
of time were negative, but soon thereafter, X-rays and MRI's, 
etc., began to show some osseous deformities, and currently 
show herniation and disc bulging at several levels.


In order to afford the veteran the benefit of all available 
evidence, in addition to the private and VA clinical data 
already in the file, the Board remanded the case for special 
examination to take into particular review the mandates of 
Hicks and DeLuca cases, as well as special regulations 
relating to pain, fatigability, etc.  This has been done and 
the comprehensive report of the 1997 examination is presently 
of record, and can be addressed in conjunction with all of 
the other evidence of record.

The Board finds that the facts relevant to the issue on 
appeal have been sufficiently developed for an equitable 
disposition thereof, and, accordingly, the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied in accordance with 38 U.S.C.A. § 
5107(a).  

It is noteworthy that from the outset, the Board finds that 
the veteran is entirely credible, and his comments are 
entirely consistent with the evaluations and discussions 
provided by VA medical experts as well.  

The veteran states that he has increased fatigue, pain and 
other clinical symptoms due to his low back disability.  VA 
examination in June 1997 showed that current medications 
included Naprosyn, Tylenol #3 and Amitriptyline.  

On examination, he had mild loss of the lumbar lordosis.  
Flexion was 80 degrees; extension was 30 degrees; lateral 
bending was 25-30 degrees bilaterally, and rotation was to 30 
degrees, bilaterally.  The examiner noted mildly increased 
pain with motion, particularly with lumbar spine flexion.  
There was minimal tenderness to palpation of the paralumbar 
musculature or the bony spinous processes.  Straight leg 
signs were negative.  Strength was not diminished but he said 
he became fatigued with movements.  Gait was grossly normal.  




These clinical findings are entirely in keeping with the 
physician's opinion of mild, and no more than moderate 
impairment.  The examiner noted that there appeared to be 
some flare-ups of pain, and that the objective findings 
including X-rays, MRI's, etc. supported the findings of back 
pain complaints of leg pain.  Pain was also visibly manifest 
on lumbar spine movement.  It was felt that he could perform 
average employment in a rather sedentary environment.

In assessing the current low back symptoms, the Board finds 
that a review of the cited provisions reveals that only Code 
5293 provides for the veteran's overall symptomatology 
compatible with intervertebral disc syndrome.  Under those 
criteria, a 40 percent rating is assignable when severe with 
recurring attacks and intermittent relief, which the veteran 
more often than not fulfills.  The RO's assignment of that 
rating is consistent with the clinical evidence of record.

However, the veteran does not have pronounced impairment with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The Board finds that there is no reasonable basis for holding 
that the veteran meets this higher standard.  His symptoms 
are virtually never measured at such a higher more pronounced 
level, and they do not in fact more often than not nearly 
approximate the comparatively higher level of symptoms.  

In considering the potential application of the various 
provisions of 38 C.F.R. Part 3 and 4 (1998), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered where the assignment of separate evaluations under 
the above cited diagnostic codes is warranted and whether 
consideration of the principles set out in Deluca v. Brown, 8 
Vet. App. 202 (1995) is warranted.



First, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestations 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In this instance, diagnostic code 5293 encompasses 
consideration of limitation of motion, VAOPGCPREC 36-97, 
spasm, neurologic pain and degenerative changes.  Evaluation 
of such symptomatology under diagnostic codes 5010, 5292, or 
5293 in addition to evaluation under diagnostic code 5293 
would thus clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban.  There is no competent evidence of 
separate and distinct symptomatology resulting from the 
veteran's back disability to warrant assignment of separate 
ratings.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40, 4.45, with respect to pain, do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (196).

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran, as discussed above, is currently in receipt of 
the maximum evaluations available under diagnostic codes 
5292, 5295.  However, as noted earlier, the General Counsel 
held that functional loss due to pain must be considered in 
connection with diagnostic code 5293.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain associated 
weakness and fatigability resulting from musculoskeletal 
impairment.  The veteran currently evidences no additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling, or deformity.  The 
competent medical evidence of record contemplates 
consideration of the veteran's complaints of pain, etc., by a 
medical professional, most recently the VA examiner in 1997.  

Despite such consideration, the examiner has characterized 
the veteran's overall impairment as mild to moderate.  The 40 
percent evaluation already contemplates severe symptomatology 
under diagnostic codes 5295, 5292, and 5293.  No other 
competent professional has opined that the veteran suffers 
additional functional loss not already contemplated in the 40 
percent evaluation currently assigned.  Thus, no increased 
rating is warranted based on additional functional loss.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, the veteran does not have additional back 
disability such as unfavorable ankylosis, vertebral fracture, 
etc., which would be comparable to impairment warranting an 
evaluation in excess of the 40 percent evaluation currently 
assigned under any of the potentially applicable codes.  

It is not argued nor shown that the back disorder, in and of 
itself, renders the veteran's disability picture unusual or 
exceptional in nature.  His back problems have some impact on 
his work, as a VA examiner noted the veteran may be employed 
on a sedentary basis. 

The veteran's back disability has not required frequent 
inpatient care.  The RO determined that there was no basis 
upon which to predicate a grant of increased compensation 
benefits on an extraschedular basis.  The Board agrees.  The 
evidentiary record does not warrant referral of the 
appellant's case to the Director of the VA Compensation and 
Pension Service for consideration of an evaluation in excess 
of 40 percent on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for chronic low back 
strain with disc herniation.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293.


ORDER

Entitlement to a rating in excess of 40 percent for chronic 
low back strain with disc herniation is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

